Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 9-10, 12-14, and 22-23 are withdrawn.
Claims 1-8, 11, and 15-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 21 recite the limitation “applying the first method to determine the result data of the CT image dataset and preliminary result data of the LDCT image dataset.”  
Claims 1, 11, and 21 recite the limitation “adapting the first method to generate the second method based upon a result of the comparing.”  Examiner is unable to find proper description how exactly is the method adapted to?  Present specification para. 65-66 discloses an adaptation device for adapting the method steps, but beyond that, it fails to show how exactly the adaptation device is achieving the “adapting.”  Examiner states that the description fails to describe the structure responsible for the function.
Claim 3 recites the limitation “adapting the extracting the parameter for the LDCT dataset; or adapting the establishing for reference to the LDCT image dataset.”  Examiner is unable to find proper description how exactly is the extracting the parameter adapting or how the establishing is adapted.”  Examiner states that the description fails to show how the computer/system/apparatus is programmed to achieve the function claimed.
Claims 8 and 20 recite the limitation “determining a value for a probability of a correct determination of the preliminary result data in response to the preliminary result data being partly different from the result data.”  Examiner states that the specification lacks to describe how the value is determined for a probability of the correct determination.  Examiner states that the description fails to show how the computer/system/apparatus is programmed to achieve the function claimed.
Response to Arguments
Applicant's arguments filed for claims 1-8, 11, and 15-21 have been fully considered but they are not persuasive.

Claims 1, 11, and 21 recite the limitation “applying the first method to determine the result data of the CT image dataset and preliminary result data of the LDCT image dataset.”  Examiner states that the cited paragraphs the applicant refers to are para. 56-57 of the specification, which states that “method steps of previously-known CT-based decision support method are applied to both the CT image data and also the LDCT image data.”  Examiner states that the MPEP 2163 states that “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).”  The specification fails to show these previously-known CT-based decision support method that is being applied and therefore does not satisfy the inventor’s obligation to disclose the technologic knowledge upon which the invention is based upon.  The specification 
Claims 1, 11, and 21 recite the limitation “adapting the first method to generate the second method based upon a result of the comparing.”  Examiner states that the cited paragraphs the applicant refers to are para. 58-59 of the specification, which states to “adapt the method steps for establishing result data to the establishment of results data on the bases of an LDCT image dataset.”  Examiner states that the specification lacks description of the first method and lacks enough description to show how to program the computer to achieve adaptation of the first method to generate the second method.  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  The specification fails to disclose the technologic knowledge and therefore, Examiner maintains the rejection.
Claim 3 recites the limitation “adapting the extracting the parameter for the LDCT dataset; or adapting the establishing for reference to the LDCT image dataset.”  Examiner states that the specification fails to show adapting of the first method and therefore, fails to disclose how the inventor had possession of the technologic knowledge of adapting and therefore, fails to show possession of adaptation of the parameters or adaptation of establishing for reference. The 
Claims 8 and 20 recite the limitation “determining a value for a probability of a correct determination of the preliminary result data in response to the preliminary result data being partly different from the result data.”  Examiner states that the specification fails to show the adapted results data in the first place to show determination of a value for a probability of a correct determination of the preliminary result data.  Examiner states that MPEP 2163 states that “a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).”  The specification fails to describe the determination of a probability, and therefore, maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626